Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pg(s). 6-7, filed 9/8/2021, with respect to the below amended claims have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carsten Grellmann on February 7, 2022.
The application has been amended as follows: 
1. (examiner’s amendment) A charged particle beam source, comprising:
an electrically conductive support member coupled to a base;
a mounting member coupled to the support member and defining a bore, the mounting member further comprising an opening that is a channel defined in a side wall of the channel being offset from a free end of the mounting member in a direction 
toward the support member; and
an emitter member received in the bore and retained by a fixative material layer flowed around the emitter member in the bore, wherein fixative material of the fixative material layer is received in the channel.
  
4, (cancelled) 

5. (examiner’s amendment  --- Original) The charged particle beam source of claim 1 [[4]], wherein the mounting member comprises a plurality of channels spaced apart along its length and at least one retaining portion that extends around the emitter member.

8.	(examiner’s amendment) A charged particle beam source, comprising:
an electrically conductive support member coupled to a base;
a mounting member coupled to the support member and defining a bore, the mounting member further comprising an opening that is a channel defined in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; and
an emitter member received in the bore and retained by a fixative material layer flowed around the emitter member in the bore, wherein fixative material of the fixative material layer is received in the channel;
wherein the fixative material layer is formed from a dispersed phase of a colloidal liquid.
 

forming a bore in a mounting member, the mounting member being coupled to an electrically conductive support member that is coupled to a base;
forming a channel in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member;
	inserting an emitter member into the bore in the mounting member; and
	flowing a colloidal liquid around the emitter member and the mounting member to form a fixative material layer that retains the emitter member in the bore, fixative material of the fixative material layer being received in the channel.
 
15.	(examiner’s amendment) A charged particle beam source, comprising:
an electrically conductive support member coupled to a base;
	a mounting member coupled to the support member and defining a bore, the mounting member further comprising an opening that is a channel defined in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; and
	an emitter member received in the bore and retained by a fixative material layer formed from a dispersed phase of a colloidal liquid, wherein fixative material of the fixative material layer is received in the channel; 
wherein the mounting member comprises a retaining portion that extends around the emitter member.

20.	(examiner’s amendment) A charged particle beam source, comprising:
an electrically conductive support member coupled to a base;
that is a channel defined in a side wall of the mounting member and that is offset from a free end of the mounting member in a direction toward the support member, the channel being in communication with the bore; and
	an emitter member received in the bore and retained in the bore by a fixative material layer that is received in the channel in the mounting member and coats the emitter member in the bore; 
wherein a cross-section of the bore is larger than a cross-section of the emitter member.
Allowable Subject Matter
1.         Claims 1-2, 4-5, and 7-23 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a charged particle beam source, comprising:
an electrically conductive support member coupled to a base;
a mounting member coupled to the support member and defining a bore, the mounting member further comprising an opening that is a channel defined in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; and
an emitter member received in the bore and retained by a fixative material layer flowed around the emitter member in the bore, wherein fixative material of the fixative material layer is received in the channel.

             Regarding claim 8, the prior art search failed to disclose a charged particle beam source, comprising:
an electrically conductive support member coupled to a base;
, the mounting member further comprising an opening that is a channel defined in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; and
an emitter member received in the bore and retained by a fixative material layer flowed around the emitter member in the bore, wherein fixative material of the fixative material layer is received in the channel;
wherein the fixative material layer is formed from a dispersed phase of a colloidal liquid.

             Regarding claim 13, the prior art search failed to disclose  a method of making a charged particle beam source, comprising:
forming a bore in a mounting member, the mounting member being coupled to an electrically conductive support member that is coupled to a base;
forming a channel in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; 
	inserting an emitter member into the bore in the mounting member; and
	flowing a colloidal liquid around the emitter member and the mounting member to form a fixative material layer that retains the emitter member in the bore, fixative material of the fixative material layer being received in the channel.

             Regarding claim 15, the prior art search failed to disclose a charged particle beam source, comprising:
an electrically conductive support member coupled to a base;
	a mounting member coupled to the support member and defining a bore, the mounting member further comprising an opening that is a channel defined in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; and
	an emitter member received in the bore and retained by a fixative material layer formed from a dispersed phase of a colloidal liquid, wherein fixative material of the fixative material layer is received in the channel; 
wherein the mounting member comprises a retaining portion that extends around the emitter member.

             Regarding claim 20, the prior art search failed to disclose a charged particle beam source, comprising:
an electrically conductive support member coupled to a base;
	a mounting member coupled to the support member and defining a bore, the mounting member comprising an opening that is a channel defined in a side wall of the mounting member and that is offset from a free end of the mounting member in a direction toward the support member, the channel being in communication with the bore; and
	an emitter member received in the bore and retained in the bore by a fixative material layer that is received in the channel in the mounting member and coats the emitter member in the bore; 
wherein a cross-section of the bore is larger than a cross-section of the emitter member.


3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a mounting member coupled to the support member and defining a bore, the mounting member further comprising an opening that is a channel defined in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; and
an emitter member received in the bore and retained by a fixative material layer flowed around the emitter member in the bore, wherein fixative material of the fixative material layer is received in the channel.

4.      The prior art search did not disclose or make obvious claim 8, with the elements of (emphasis added): a mounting member coupled to the support member and defining a bore, the mounting member further comprising an opening that is a channel defined in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; and
an emitter member received in the bore and retained by a fixative material layer flowed around the emitter member in the bore, wherein fixative material of the fixative material layer is received in the channel;
wherein the fixative material layer is formed from a dispersed phase of a colloidal liquid.

5.      The prior art search did not disclose or make obvious claim 13, with the elements of (emphasis added): forming a channel in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; 
	inserting an emitter member into the bore in the mounting member; and
	flowing a colloidal liquid around the emitter member and the mounting member to form a fixative material layer that retains the emitter member in the bore, fixative material of the fixative material layer being received in the channel.

a mounting member coupled to the support member and defining a bore, the mounting member further comprising an opening that is a channel defined in a side wall of the mounting member that is in communication with the bore, the channel being offset from a free end of the mounting member in a direction toward the support member; and
	an emitter member received in the bore and retained by a fixative material layer formed from a dispersed phase of a colloidal liquid, wherein fixative material of the fixative material layer is received in the channel.

7.      The prior art search did not disclose or make obvious claim 20, with the elements of (emphasis added): a mounting member coupled to the support member and defining a bore, the mounting member comprising an opening that is a channel defined in a side wall of the mounting member and that is offset from a free end of the mounting member in a direction toward the support member, the channel being in communication with the bore; and
	an emitter member received in the bore and retained in the bore by a fixative material layer that is received in the channel in the mounting member and coats the emitter member in the bore.

8.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881